Title: To George Washington from William Hartshorne, 30 April 1793
From: Hartshorne, William
To: Washington, George



May it Please the President
Alexandria [Va.]30th April 1793

Seeing some prospect of a call for Flour to Supply the French in Hispaniola, I beg leave to present the enclosed communications and if our Government should be Active in the business, to Offer the best services of my House here, for which I think we are well Qualified and I believe can give satisfactory security in Philadelphia for the performance of what we may undertake.
There is at this moment some difficulty in getting Vessells and the Freights on Americans to Europe have been as high as 6/6 Sterling ⅌ barrell but Flour is generally half a dollar cheaper here than at Philadelphia and as to the Quality we can readily asscertain it, by sending Six or Eight barrells of Fine and Superfine from as many differant Mills, to be shewn in that City. If thy attention should be called to this Object and it is thought I can be useful therein, please to communicate thy Sentiments to me when convenient, which will much oblige Thy very Respectful Friend

Wm Hartshorne



          
            S⅌fine Flour 
             32/
             @ 33/
          
          
            fine
             30/
             @ 31/
          
          
            Wheat
             6/
             @ 6/3
          
          
            Indian Corn
             16/
             @ 17/6.
          
        

